Case 1:20-cv-20506-UU Document 11 Entered on FLSD Docket 02/05/2020 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 1:20-cv-20506-UU



 STRIKE 3 HOLDINGS, LLC, a limited liability
 company,

        Plaintiff,

 v.

 JOHN DOE subscriber assigned IP address
 99.169.4.202 an individual,

        Defendant.

                                                  /

                                     NOTICE OF ERRATA

        PLEASE TAKE NOTICE that Plaintiff, Strike 3 Holdings, LLC inadvertently filed its

 documents out of sequence; it intended to file its Response to the Order to Show Cause prior to

 its Notice of Voluntary Dismissal. Dkt. 8. Plaintiff apologies for the confusion.

 Dated: February 5, 2020                              Respectfully submitted,

                                                      /s/ Rachel E. Walker______________
                                                      RACHEL E. WALKER (FL Bar No. 111802)
                                                        SMGQ LAW
                                                        218 NW 24th Street
                                                        Miami, FL 33127
                                                        rwalker@smgqlaw.com
                                                        Tel.: 305-377-1000
                                                        Fax.: 855-327-0391
                                                        Attorneys for Plaintiff




                                                 1
